ACCEPTED
                                                                                        01-15-00559-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  11/24/2015 1:40:19 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                         APPEAL NO. 01-15-00559-CR
                         __________________________
                                                                  FILED IN
                                                          1st COURT OF APPEALS
                       IN THE COURT OF APPEALS FOR THE        HOUSTON, TEXAS
                  FIRST JUDICIAL DISTRICT AT HOUSTON, TEXAS11/24/2015 1:40:19 PM
                         __________________________       CHRISTOPHER A. PRINE
                                                                    Clerk
                     JUAN SERGIO CARREON TOLEDO,
                               Appellant,

                                        Vs.

                           THE STATE OF TEXAS,
                                  Appellee.
                         __________________________

                  On Appeal from the Judgment and Sentence of
             The 351st Judicial District Court of Harris County, Texas,
                         Trial Court Cause No. 1454602
                         ___________________________


                    APPELLANT’S FIRST MOTION FOR
                   EXTENSION IN TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE 14TH COURT OF APPEALS:

      Appellant, Juan Sergio Carreon Toledo, by and through counsel of record,

Patrick F. McCann, respectfully moves this Honorable Court to GRANT

Appellant’s First Motion for Extension in time to file Brief, and allow Appellant

ninety (90) additional days, up to and including Monday, February 22, 2016, in

which to file his opening brief in this appeal. In support of such motion, Appellant

would show the Court the following:
     (1)       The current deadline for filing Appellant’s opening brief is Monday,

November 23, 2015.

     (2)       Appellant’s counsel seeks an additional ninety (90) days, up to and

including Monday, February 22, 2016, in which to prepare Appellant’s brief in

this matter.

     (3)       The record on appeal and exhibits in this matter are voluminous.

Further, the undersigned’s tentative review of the record indicates the presence

numerous and complex meritorious issues necessitating a considerable amount of

original research. Given the size the size of the record, as well as the number and

complexity of the issues that may requiring briefing, additional time is necessary

for a full and fair presentation on Mr. Toledo’s behalf.

     (4)       Immediately prior to and following October 21, 2015, the date on

which the supplemental reporter’s record was filed in this Court, the undersigned

attorney, who is a solo practioner, has been engaged in the following:

               (A) Counsel sponsors to this Honorable Court that he is the lead
               attorney in eight (8) capital cases in which the death penalty has been
               imposed that are in various stages of the state and federal direct appeal
               and habeas and appellate habeas process that have required a
               considerable amount of counsel’s attention;

               (B)   Counsel was out of the office for the day on October 21, 2015,
                     consulting an incarcerated client at the TDCJ-CID’s Telford
                     Unit in New Boston, Texas, approximately 280 miles from
                     counsel’s office in Houston;
(C)   Counsel was out of the office on October 22, 2015, consulting
      with four clients on the TDCJ-CID’s Polunsky Unit Death Row
      on October 22, 2015;

(D)   Counsel prepared and submitted the opening brief in Sam v.
      State, No. 14-13-00840-CR;

(E)   Counsel prepared and submitted a direct appeal brief in a
      complex Identity Theft case to be submitted to the Court of
      Appeals in Tan v. State, No. 01-15-00511-CR;

(F)   Counsel prepared and submitted a direct appeal brief in an
      Aggravated Robbery case submitted to the Court of Appeals in
      Villasenor v. State, No. 14-15-00255-CR;

(G)   Counsel was prepared for and engaged in a hearing on a motion
      for new trial hearing in Susan Sciacca v. State, No. 1414753
      (179th Dist. Ct., Harris Co, Tex., Oct. 27, 2015);

(H)   Counsel was out of the office for a half day on October 27,
      2015 consulting with incarcerated clients at the TDCJ-CID’s
      Darrington and Ramsey Units in Rosharon, Texas;

(I)   In USA v. Kibert, et al, No. H-14-CR-00204 (S.D. Tex.),
      counsel has been preparing for a massive multi-count, multi-
      defendant federal Medicare fraud trial involving a Albanian
      organized crime group which has required a considerable
      amount of investigation, conferences with counsel for the co-
      defendant’s, and trial preparation. This trial is set for December
      1, 2015, and it is anticipated to continue for approximately one
      to two weeks;

(J)   In USA v. Hernandez-Martinez, et al, No. 4:15-CR-00203-3
      (S.D. Tex.), counsel was preparing for pretrial conference and
      trial, in which counsel is representing one of several defendants
      accused in a large scale drug smuggling operation involving the
      “Los Zetas” Mexican drug cartel, in which several co-
      defendants have plead guilty and agreed to act as government
      witnesses, which, in turn, has drastically altered counsel’s
      defense      strategy,   requiring    additional    unanticipated
                   investigation and preparation, and which was continued at the
                   last minute;

             (K)   In State v. Hieden, No. 15-05-5118-CR (359th Dist. Ct.,
                   Montgomery Co, Tex.) counsel has been engaged in
                   investigation and pretrial preparation in a capital case in which
                   the State is expected to seek the death penalty;

             (L)   In Melvin Straight v. State, No. 1450199 (174th Dist. Ct., Harris
                   Ct, Tex.), the Trial Court in the case has scheduled and
                   rescheduled on an ad hoc basis a hearing on the defendant’s
                   motion for new trial.
             (M)   Counsel was out of the office on November 19 and 20, 2015,
                   for mandatory CLE for the TCDLA’s Capital Trial seminar.

      (5)    Appellant’s counsel HAS NOT sought nor received any prior

extensions in this appeal.

      (6)    This extension is not being sought for purposes of undue delay or to

harass and vex, but to protect Appellant’s rights in this matter and to ensure

Appellant has his day in court. See, e.g., Coleman v. Alabama, 377 U.S. 129, 133

(1964) (defendant “entitled to have his day in court”).

                         CONCLUSION AND PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will, in all things, GRANT this First Motion for Extension in Time to File

Brief, allowing Appellant ninety (90) additional days, up to and including Monday,

February 22, 2015, in which to file his brief in this appeal, and that the Court

further GRANT any additional relief to which the Appellant may be justly entitled.
     DATED this 23rd day of November, 2015.

                                                  Respectfully Submitted,

                                           /s/ Patrick F. McCann
                                           State Bar No. 00792680
                                           Law Office of Patrick F. McCann
                                           Suite 205, Rice Hotel
                                           909 Texas Avenue
                                           Houston, Texas 77002
                                           (713) 223-3805
                                           eFax:

                                                  Counsel for the Appellant
                                                 Juan Sergio Carreon Toledo


                       CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the
foregoing APPELLANT’S FIRST MOTION FOR EXTENTION IN TIME TO
FILE BRIEF has been duly served upon counsel representing the State of Texas
in this matter by either Hand Delivery, Prepaid United States Mail, E-mail, or
through this Court’s Electronic Filing System on this 23rd day of November,
2015, addressed as follows:

     Alan Curry, Esq.
     Assistant District Attorney
     Appellate Division
     Harris County, Texas
     1201 Franklin, Sixth Floor
     Houston, Texas 77002


                                           /s/   Patrick F. McCann
                                                  Patrick F. McCann

                                             Counsel for the Appellant
                                            Juan Sergio Carreon Toledo